                                              COUNTY OF SUFFOLK




                                              STEVE BELLONE
                                         SUFFOLK COUNTY EXECUTIVE

DENNIS M. COHEN                                                     DEPARTMENT OF LAW
COUNTY ATTORNEY

Via Electronic Filing
December 14, 2020

Honorable Anne Y. Shields, U.S.M.J.
United States District Court
Eastern District of New York
Long Island Federal Courthouse
Central Islip, New York 11722

Re:     Ruggiero v. County of Suffolk, et al.
        Docket No. 14-cv-07434 (DRH)(AYS)

Dear Judge Shields:

This office represents the Defendants, County of Suffolk and Suffolk County Police Department, (“the
County”) in the above-referenced matter. We write in response to Your Honor’s Scheduling Order dated
December 11, 2020, to advise the Court that the Defendants do not oppose Plaintiff’s request for a scheduling
conference.


Respectfully submitted,

Dennis M. Cohen
Suffolk County Attorney

Hope Senzer Gabor
By: Hope Senzer Gabor
    Assistant County Attorney

cc: Steven J. Moser, Esq. Attorney for Plaintiff (via ECF)




LOCATION                             MAILING ADDRESS
H. LEE DENNISON BLDG.                 P.O. BOX 6100                                   (631) 853-4049
100 VETERANS MEMORIAL HIGHWAY   ♦   HAUPPAUGE, NY 11788-0099    ♦          TELECOPIER (631) 853-5169
